 

Case ’3:19-cr-00329-M Document 15 Filed 07/12/19 Page1of2 PagelD 22

Ao4a (Rev. iin $e , 3:19- Cr-00329- -M Document 3 Filed 07/10/19 Pagelof1 PagelD5

UNITED STATES DISTRICT COURT

 

 

 

Northern District of Texas
UNITED STATES OF AMERICA
WARRANT FOR ARREST
V.
MICKAEL GEDLU Case Number: 3:19-CR-329-M

To: The United States Marshal
and any Authorized United States Officer

YOU ARE HEREBY COMMANDED to arrest MICKAEL_ GEDLU

Name

and bring him or her forthwith to the nearest magistrate judge to answer a(n)

Probation Supervised Release Violation

¥ Indictment Information Complaint Order of court Violation Petiton Violation Petition Notice

charging him or her (brief description of offense)

Threats Against the President

United States Code,
in violation of Title 18 Section(s) 871

Karen Mitchell, U.S. District Court Clerk Hour rh RA!

Signature of Issuing Offiéer

   

 

f45

Cj
45 » iv.

 

Se

Name and Title of Issuing Officer ~

 

 

 

U.S. Magistrate Judge Rebecca Rutherford 7/10/2019 Dallas, TX.
Date ~ Location
By. s/K. Cheng
Deputy Clerk
RETURN

 

This warrant was received and executed with the arrest of the above-named defendant at

Cichardson, Tx

Le SE ra
DATE RECEIVED Pf aj} NAME AND TITLE OF ARRESTING OFFICER SIGNA’ OF ARRESTING OFFICER
7

oO C Nn - ' NX
TE OF ARREST + J ye fF enn?
A ca f H 4 J ao £ tf 7 a : } emer, fn nmrneceosnasnntenicts

: y Je
i?

 

 

 

 

 

 

 
 

Case 3:19-cr-00329-M Document15 Filed 07/12/19 Page 2of2 PagelD 23
AO 442 (Rev. 10/03) Warrant for Arrest

UNITED STATES DISTRICT COURT

 

 

Northern District of Texas
UNITED STATES OF AMERICA
WARRANT FOR ARREST
V.
MICKAEL GEDLU Case Number: 3:19-CR-329-M

To: The United States Marshal
and any Authorized United States Officer

YOU ARE HEREBY COMMANDED to arrest MICKAEL GEDLU

Name

and bring him or her forthwith to the nearest magistrate judge to answer a(n)

V Indictment Inf ti Complaint Order of court Probation Supervised Release Violation
neve mommation ompiain Tder oF cou Violation Petiton Violation Petition Notice

charging him or her (brief description of offense)

Threats Against the President

United States Code,

in violation of Title Section(s)

18 871

Karen Mitchell, U.S. District Court Clerk Shu PY] fats

 

 

 

 

Name and Title of Issuing Officer Signature of Issuing Offiéer
U.S. Magistrate Judge Rebecca Rutherford 7/10/2019 Dallas, TX

Date Location
By: s/K. Cheng

 

Deputy Clerk

 

RETURN

This warrant was received and executed with the arrest of the above-named defendant at

 

 

DATE RECEIVED NAME AND TITLE OF ARRESTING OFFICER SIGNATURE OF ARRESTING OFFICER

 

DATE OF ARREST

 

 

 

 

 

 

IDG ASO LL
